
	

114 HR 5176 IH: Success in Transition for All Veterans Act
U.S. House of Representatives
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5176
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2016
			Mr. Takano (for himself and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Labor to carry out a research program to evaluate the effectiveness of
			 the Transition Assistance Program in addressing the needs of certain
			 minority veterans.
	
	
 1.Short titleThis Act may be cited as the Success in Transition for All Veterans Act. 2.Research program to evaluate effectiveness of Transition Assistance Program in addressing needs of certain minority veterans (a)Research programBeginning not later than June 1, 2017, the Secretary of Labor, in collaboration with the Secretary of Veterans Affairs and the Secretary of Defense, shall carry out a research program to evaluate the Transition Assistance Program under section 1144 of title 10, United States Code. Such research program shall be designed to determine how effectively the Transition Assistance Program addresses the differentiated needs, challenges, and post-military service aspirations of women veterans, veterans with disabilities, Native American veterans, veterans who are residents of a territory of the United States, veterans who are part of the indigenous population of a territory of the United States, and other groups of minority veterans identified by the Secretaries.
 (b)Issues addressedThe Secretary of Labor shall ensure that the research program required under subsection (a) addresses each of the following issues:
 (1)In the context of the transition experience, whether and how the barriers to employment facing women veterans, veterans with disabilities, Native American veterans, veterans who are residents of a territory of the United States, veterans who are part of the indigenous population of a territory of the United States, and other identified groups of minority veterans are substantively different from other populations of the veteran community.
 (2)In the context of the transition experience, whether and how the post-military service employment aspirations such groups of veterans covered by the research project are substantively different from such aspirations of other populations of the veteran community.
 (3)To the extent that any barriers to employment or aspirations are identified under paragraph (1) or (2) as being substantially different for any of the groups of veterans covered by the research project, whether the Transition Assistance Program is designed to appropriately address those differences.
 (4)To the extent that the Transition Assistance Program is determined not to be designed to appropriately address a difference under paragraph (3), an identification of any change that could be made to the Program to more appropriately address such difference.
 (c)Report requiredNot later than one year after the date of the commencement of the research program under this section, the Secretary of Labor shall submit to Congress a report on the research program.
			
